 

   

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS 720)9 AUG -7 PH 3:46

DALLAS DIVISION le
COPUTY CLERK AZ

UNITED STATES OF AMERICA NO.
V.
JOSHUA BLAKE BROWNING 8-19CR- 368-8
INDICTMENT
The Grand Jury charges:
Count One

Escape from Custody
(Violation of 18 U.S.C. § 751(a))

On or about July 9, 2019, in the Dallas Division of the Northern District of Texas,
JOSHUA BLAKE BROWNING, defendant, did knowingly escape from custody from
the Federal Prison Camp in Seagoville, Texas, an institutional facility in which he was
lawfully confined at the direction of the Attorney General by virtue of a judgment and
commitment of the United States District Court for the Eastern District of Texas upon the
commission of the offense of Possession of a Firearm in Furtherance of a Drug
Trafficking Crime in violation of 18 U.S.C. § 924(c)(1).

In violation of 18 U.S.C. § 751 (a).

Indictment — Page |
Case 3:19-cr-00368-S Document 3 Filed 08/07/19 Page 2of3 PagelD 6

Count Two
Possessing Contraband in Prison
(Violation of 18 U.S.C. § 1791(a)(2) and (b)(4))

On or about July 9, 2019, in the Dallas Division of the Northern District of Texas,
JOSHUA BLAKE BROWNING, an inmate of the Federal Correctional Institute at
Seagoville, Texas, a federal correctional institute that houses persons under the direction
of the Attorney General, possessed a prohibited object, to wit: a phone or other device
used by a user of a commercial mobile service in connection with such service.

In violation of 18 U.S.C. §1791(a)(2) and (b)(4).

A TRUE BILL:

OREEERIN

 

ERIN NEALY COX
UNI STATES ATTORNEY

wij lv

Suzan Q: Etessam

Assistant United States Attorney
Texas State Bar No. 17572420

1100 Commerce Street, Third Floor
Dallas, Texas 75242

Telephone: (214) 659-8600
Facsimile: (214) 659-8803

Email: Suzanna.Etessam@usdoj.gov

 

Indictment — Page 2
 

Case.3,19-cr-00368-S Document 3 Filed 08/07/19 Page 3of3 PagelD7

ry A
| & iN Al IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

Vv.

JOSHUA BLAKE BROWNING

 

INDICTMENT

18 U.S.C. § 751 (a)
Escape from Custody
(Count 1)

18 U.S.C. § 1791(a)(2) and (b)(4)
Possessing Contraband in Prison

 

 

 

(Count 2 )

2 Counts
A true bill rendered | V /
DALLAS hose RSON

Filed in open court this day of August, 2019.

Warrant to be Issued se

cod. f.
Wak

) STATES ves up

Neate Court Number: 3:19-MJ-00614-
